Citation Nr: 1138488	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-27 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran initially requested a Board hearing, but subsequently withdrew that request in writing in February 2010.

This appeal was previously before the Board in May 2010, at which time it was remanded for VA examinations.  The Veteran was afforded VA examinations for his sleep apnea and diabetes mellitus in June 2010.  Both opinions were inadequate as is discussed below, such that the Board will remand the issue of diabetes mellitus.  The issue of sleep apnea, however, can be favorably decided on the evidence of record, and as such the Board is not compelled to remand where further evidence is not essential for a decision, and there is no prejudice to the Veteran.  

As such, the issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

There is competent and credible evidence that the Veteran has had continuing sleep problems from service to the present, specifically snoring and halting breathing, and there is a current medical diagnosis of sleep apnea.




CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue of entitlement to service connection for sleep apnea given the favorable nature of the Board's decision.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records reveal that the Veteran reported in April 1999 that he had experienced sleep problems for approximately the previous two to three years, as well as fatigue during that same time period.  He described sleeping for several hours, then awaking and remaining awake throughout the night.  The Veteran reported frequent trouble sleeping, and the examiner noted that the Veteran was sleeping less secondary "to anxiety or retirement (not sure)."  In May 1999 as part of a neuropsychological and clinical interview, the Veteran was diagnosed as having sleeping problems on Axis III, which is used to report current medical conditions.  The Veteran reported that he felt physically tired, and the examiner's diagnostic impression included sleeping problems, questionably insomnia.  At that time, the Veteran indicated he awakened three to four times a night.  At an examination in June 1999 the Veteran indicated that he had not experienced a normal sleep pattern for two years.  He indicated that he was unable to fall asleep at a normal hour.  He felt that this was probably stress-related, arising because of his retirement and general anxiety.  The examiner diagnosed him as having a sleep disturbance.

Following service, the Veteran's June 2006 private treatment record with Freddie Morales, M.D., shows that he was referred from Darnall Army Medical Center for evaluation of possible sleep apnea.  The Veteran indicated that his wife had witnessed his episodes of apnea.  For instance, he reported waking in the middle of the night with episodes of choking.  He also reported daytime sleepiness during quiet times.  The Veteran was assessed as having possible sleep apnea as suggested by witnessed episodes of apnea with mild excessive daytime somnolence.  As such, the Veteran underwent a July 2006 polysomnography test, which revealed moderate to severe sleep apnea.  Specifically, during an 8.5 hour study, total sleep time was 4.9 hours, for a sleep efficiency of 58 percent.  The overall respiratory disturbance index for the night averaged 35 events per hour, and obstructive apneas as long as 46 seconds were noted.  The Veteran's Epworth sleepiness scale score was 13, and he acknowledged falling asleep when sitting quietly, riding, or even driving in a vehicle.  The Veteran was treated with a continuous positive airway pressure (CPAP) machine and a Respironics comfort gel nasal mask.  

In January 2007, the Veteran wrote requesting service connection for his obstructive sleep apnea.  He reasoned that he had documented problems with sleep while in service, and that these were the early symptoms of his now diagnosed sleep apnea.  In February 2007 the Veteran further explained that he had been unable to obtain a regular sleep pattern for 2 to 3 years prior to his retirement, and had complained of sleep disturbances during his April 1999 examinations.  He emphasized that he was never administered a sleep test to determine whether he had sleep problems.  He explained that in May 2006 he was seen at Darnall Army Community Hospital regarding a medical emergency, and when discussing his medical history, his wife informed the doctor that he stopped breathing during his sleep, and would at times wake up attempting to catch his breath.  The Veteran indicated that as a result of this conversation he was sent to Dr. Morales and had the sleep test that diagnosed him as having sleep apnea, and prescribed treatment.  The Veteran indicated that he sometimes still snored with the CPAP and mask.  In August 2007 the Veteran again wrote concerning his sleep disturbances, and indicated that he had complained while in service about sleep trouble.  He expressed frustration that while in service the examiner had accepted his speculations regarding his sleep trouble as due to anxiety or retirement, and not pursued further other possible causes for his sleep problems.  For instance, the Veteran indicated that he was not asked whether he snored, and clarified that even then he snored.  Further, he was not asked about apneic episodes, which he indicated that he experienced, as he would awake in the night gasping for air.  The Veteran indicated that he had experienced the same symptoms of snoring, halting breathing during his sleep, and waking gasping for air since service.  

In a July 2008 VA examination for a total disability rating the Veteran reported daytime sleepiness and tiredness as due to his sleep apnea.  In June 2010 the Veteran was afforded a VA examination regarding his sleep apnea.  The examiner noted that the Veteran had complained that he was sleeping less due to anxiety or retirement while in service.  He also reviewed the Veteran's history of reported sleep disturbances while in the military, including the history of the Veteran's wife informing the doctor that he stopped breathing at night, and subsequent 2006 sleep study resulting in a diagnosis of sleep apnea, and CPAP treatment.  The examiner opined that the Veteran's sleep apnea was less likely than not related to service because no documentation of sleep apnea was found in the military service treatment records.  Such reasoning is insufficient, such that this medical opinion is not given probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In July and August 2010 the Veteran again wrote regarding his sleep apnea, and reiterated that he first described sleeping problems while in service, and sleep apnea was later diagnosed.  

In summary, VA treatment records show that the Veteran was diagnosed as having sleep apnea in October 2006 when his sleep study was positive for apneic episodes.  He currently uses a CPAP machine for treatment.  As noted, the Veteran has consistently contended that he began to experience sleep disturbances approximately two to three years prior to his separation from service.  The Veteran identified that he snored, was tired during the day, and experienced halting breathing during the night.  The Veteran has consistently maintained, both in statements to the Board as well as in statements for medical treatment, that his problems sleeping continued since service.  

The Veteran is competent to discuss his observations regarding his snoring and interrupted breathing during sleep.  Furthermore, because the Veteran has been consistent in reporting his symptoms, the Board finds the Veteran's assertions, including both his experiences and his retelling of his wife's observations, credible regarding his sleeping problems.  As such, in this case, the Veteran's reported medical history, including snoring and apneic episodes since service, is found to hold great probative weight with respect to the question of continuity of symptamotology since service.  

As such, there is at least an equipoise of the evidence, and reasonable doubt is resolved in favor of the Veteran.  Consequently, the Board finds the evidence of record supports service connection for the Veteran's sleep apnea.  Therefore, service connection for sleep apnea is granted.  

Although the Board is aware that the Veteran has raised a theory of entitlement to service connection for sleep apnea as due to an undiagnosed illness as a result of service in the Persian Gulf, because the Veteran is entitled to service connection for sleep apnea on a direct basis, this theory of entitlement is not addressed.  


ORDER

Service connection for obstructive sleep apnea is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In a December 1995 service treatment record, the examiner noted that the Veteran's glucose was measured at 149 mg/dL.  No medical diagnosis was made.  An April 1999 treatment record revealed a glucose level of 106.  In a June 1999 VA service discharge examination, the examiner noted that the Veteran's glucose was 149 in the December 1995 report.  The examiner indicated that the Veteran had taken medication for this disorder and that his current blood sugar measured 106 fasting.  The examiner diagnosed high glucose and a prediabetic mellitus state.  On one copy of this report, however, the words prediabetic mellitus state were scratched out and the words "H/O 1995" written above them.  An illegible signature, potentially that of the examiner, is included below the various diagnoses.  In another copy of the same examination, included in the claims file, the diagnosis indicating that the Veteran was in a prediabetic mellitus state at the time of the examination is left unchanged. 

Post-service treatment records indicate that the Veteran was diagnosed as having diabetes mellitus in May 2006. 

In a January 2007 VA medical examination report, the examiner stated that he had reviewed all the evidence, including the December 1995 service treatment record and the June 1999 VA discharge examination.  After a physical examination, the examiner concluded that the Veteran's current diabetes disorder was most likely not related to service, because his blood sugar at discharge from service was noted to be 106.  In writing this conclusion, however, the VA examiner failed to mention the December 1995 service treatment record, showing blood sugar of 149 or that the Veteran took medication subsequent to this reading to control his blood sugar.  Moreover, the examiner also did not mention the June 1999 VA discharge examiner's diagnosis indicating a pre-diabetes mellitus state.  Although the evidence suggests that the discharge examiner might have changed his diagnosis by altering a copy of the examination report by hand and signing it, the Board cannot say conclusively that he did so.  As such, in May 2010 the claim was remanded for another examination, wherein the examiner was requested to at least note the diagnoses in explaining his decision.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that that the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion). 

The Veteran was afforded a VA examination in June 2010.  That examiner noted that there was only one elevated blood sugar in the service treatment record, and that blood sugar was normal, based on 1999 criteria at the time of separation from the military.  There were no other serum glucose results until 2006.  The examiner then quoted the diagnostic criteria for diabetes mellitus issued by the American Family Physician journal in October 1999.  Where the examiner focused on the diagnostic criteria from 1999, and the fact that at that time the Veteran's blood sugar was normal, thereby relying on the absence of evidence in the service medical records to provide a negative opinion, the rationale is contrary to established case law, i.e., Dalton v. Nicholson, 21 Vet. App. 23 (2007), and therefore inadequate.  
VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that another remand is necessary to afford the Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the onset of his diabetes mellitus.  The Veteran's claims file must be provided to the examiner.  The examiner should note the December 1995 service treatment record indicating high glucose levels, the April 1999 glucose reading, and the conclusions of the June 1999 VA examiner.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus began during service or is due to or the result of service.  The examiner is requested to provide a rationale for any opinion provided. 

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


